DETAILED ACTION
This Office action is in reply to correspondence filed 22 April 2022 in regard to application no. 16/905,740.  Claims 4, 10, 14 and 20 have been cancelled.  Claims 1-3, 5-9, 11-13, 15-19, 21 and 22 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a method (process) or system (machine).  The claims recite receiving targeting criteria, identifying a subset of a population that fits with the criteria, reviewing each for underwriting based on other criteria, receiving an advertisement which has been – outside the claimed process – partly customized, determining a channel by which to present an offer from a plurality of channels to a customer who has passed underwriting, determining how to display the result, (“applying... a display rule [which] controls how the offer is presented”) and sending the result to a customer and to another thing or entity which, after the customer has accepted the offer, opens an account.
All of this is directed to providing a financial product to a qualified customer, which is a fundamental economic practice of long standing; banks have always been in the business of providing (e.g.) loans to people who, in their opinion, are qualified to borrow; also, providing the offer is a sales activity, and opening an account is a commercial interaction; all of these are among the enumerated “[c]ertain methods of organizing human activity” deemed abstract.  A display rule need be nothing more than deciding which of a few possible paper forms to use to present an offer.  The use of communication methods such as text messaging or e-mail, without implementation details, is mere automation of manual processes such as handing a written note to another person or sending it via the post.
The specification underscores this, as it makes clear, ¶2, that the invention is “generally directed to systems and methods for pre-approving and pre-underwriting customers for financial products”.
Further, these are all mental tasks, practically able to be performed in the human mind or with a pen and paper.  An insurance company representative, for example, can receive on paper the rules by which she may qualify a customer for a policy, can look at paper records of a few potential clients and pick out one who seems to qualify, can look at paper records of that customer and determine, mentally, that the customer in fact does qualify, can determine a channel by which to present an offer (e.g. does she telephone the client or invite him to come in person), can present the offer, and can forward acceptance to the insurer for the stated purpose.  None of these would present the slightest difficulty, and none invoke any technology at all beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information relating to targeting criteria, underwriting data, an offer for a financial product and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned, as the below-cited Guidance makes clear.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply iterating and reiterating “by the computer program” which executes on a “computer processor” does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 1 includes a computer with a processor and a computer program and access to a nondescript network; claim 11 adds a database and several labelled, black-box modules defined only in terms of the functions they perform. These elements are recited at a high degree of generality and the applicant makes it clear, ¶84, that nothing more than a “general-purpose computer” is required.  It only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3, 6, 7, 9, 12, 13, 16, 17 and 19 are simply further descriptive of the type of information being manipulated; claims 5 and 15 simply confine the channel to one of several known, pre-existing means for communicating; claims 8 and 18 simply recite further manipulation of information.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 22 April 2022 in regard to rejections made under 35 U.S.C. § 110 have been fully considered but they are not persuasive.  The applicant’s amendment has rendered moot the rejections previously made under § 112(b), and those have been withdrawn.  Further description of human interpretation of the targeting criteria and the target offer are simply more description of the abstract claim elements and do nothing to alter the analysis.  Just about every computer network, including the old and ubiquitous Internet, makes use of two-way communication channels; in fact, people communicating with each other verbally are using the air as such.
This does not integrate the abstract idea into a practical application, as that term is used in the Guidance.  The applicant has presented no reasoned argument that the claims improve a computer, invoke a particular machine, transform matter or include additional elements that go beyond generally linking the abstract idea to a particular technological environment.  That it can “identify customers that will accept [a] targeted offer” is at most an improvement to the abstract idea.  That the two-way communication channel “is determined using machine learning” is an unclaimed feature and therefore of no relevance; even if it were claimed, nondescript use of AI will not suffice to overcome the rejection.
The claims are not patent eligible and the rejection is maintained.

Conclusion
As there is no rejection made herein under 35 U.S.C. § 102 or 103, a brief review of the state of the art at the time of filing of the invention (which has priority to June 2019) is in order.  In the previous Office action, claims were rejected based on various combinations of the following references: DiCarlo, Flowers et al., Hou et al., Bhattacharya et al., Buerger et al., Iannace et al., and Garg et al.  As the claims have since been amended, further search and consideration were conducted.
Wai (U.S. Patent No. 10,210,548) discloses a relevance-based predictive recommendation system. [title] It provides a “personalized promotion” and can determine the “probability that [a] consumer will click on content” relevant to the promotion or will make a “purchase” based thereupon. [Col. 2, lines 31-40]
Dey et al. (U.S. Publication No. 2017/0169478) determines a personalized advertisement channel [title] by “computing probabilities” that a user “will purchase [a] product and/or service” advertised, [abstract] and uses AI techniques such as “classifiers” which can be “trained to detect a user state”. [0035]
But none of these, alone or combined, disclose or suggest every feature of the claims of the present invention, such as the criteria by which the likelihood of an offer acceptance is determined, in combination with the other features of the present claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694